Citation Nr: 9918074	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-17 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening the claim for service connection for asthma.


REMAND

Following the April 1997 rating decision, the appellant filed 
a timely notice of disagreement.  The RO issued a statement 
of the case in January 1998.  In the statement of the case, 
the RO had copied the Disabled American Veterans; however, 
the RO then crossed out "Disabled American Veterans" and 
hand wrote "PRPAVA."  When the RO crossed out "Disabled 
American Veterans" is not known.

Additionally, in a VA Form 9, Appeal to the Board of 
Veterans' Appeals, received in November 1998, the appellant's 
corrected representative, Puerto Rico Public Advocate for 
Veterans Affairs, stated that the statement of the case had 
been sent to the wrong organization and that the appeal 
should continue.  The RO has not acknowledged such complaint 
by the appellant's representative.

The appellant was scheduled to appear for an RO hearing in 
February 1998.  In the October 1997 notification to the 
appellant of the hearing date and time, the RO copied the 
Disabled American Veterans.  In a VA Form 21-4138, received 
in November 1998, the appellant's representative stated that 
the RO had informed Disabled American Veterans of the hearing 
date and that the Puerto Rico Public Advocate for Veterans 
Affairs was not able to advise the appellant about his rights 
properly.  The RO has not acknowledged such complaint by the 
appellant's representative.

In a January 1999 letter, the RO stated that it had canceled 
the appellant's appeal because the VA Form 9 had not been 
timely filed.  The RO did not address the two prior 
complaints made by the appellant's representative.  Thus, if 
the defects have been cured by the RO, the Board is unaware 
of such.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to go through the 
appellant's claims file and establish 
when the correct representative was 
informed of or provided with a copy of 
the statement of the case, if ever.  The 
RO shall prepare a document for the 
record that establishes either the date 
of issuance to the correct representative 
or the date of receipt by the 
representative.  

2.  The RO must address the argument from 
the representative as to due process 
regarding the RO hearing.  The 
representative should state whether a 
hearing is still requested.  The Board 
notes that the appellant was informed of 
the hearing and failed to appear.

3.  Regardless of the claimed due process 
defects, the Board notes that the VA Form 
9 is inadequate.  Thus, the appellant is 
placed on notice that the Board has 
raised the issue of the adequacy of the 
allegation of error of fact or law in 
your substantive appeal as to the issue 
of new and material evidence to reopen 
the claim for service connection for 
asthma.  

When the case is returned to the Board, 
it Board will address this issue pursuant 
to legislative authority which provides 
that it may dismiss any appeal which 
fails to make specific allegations of 
error of fact or law related to the 
specific items in the statement of the 
case and clearly identifying the benefit 
sought on appeal.  See 38 U.S.C.A. 
§ 7105(d) (West 1991).  An application 
for review on appeal shall not be 
entertained unless it is in conformity 
with Chapter 71, Title 38, United States 
Code.  38 U.S.C.A § 7108 (West 1991).

In this remand, this notice is provided 
to you pursuant to the following 
regulation:

A decision as to the adequacy of 
allegations of error of fact or law in a 
Substantive Appeal will be made by the 
Board of Veterans' Appeals when the case 
is returned to it.  When the Board raises 
the issue of adequacy of the Substantive 
Appeal, the appellant and representative, 
if any, will be given notice of the issue 
and a period of 60 days following the 
date on which such notice is mailed to 
present written argument or to request a 
hearing to present oral argument on this 
question.  The date of mailing of the 
notice will be presumed to be the same as 
the date of the letter of notification.

38 C.F.R. § 20.203 (1998).

You should know the following about the 
requirements for substantive appeals:

If the Statement of the Case and any 
prior Supplemental Statements of the Case 
addressed several issues, the Substantive 
Appeal must either indicate that the 
appeal is being perfected as to all of 
those issues or must specifically 
identify the issues appealed.  The 
Substantive Appeal should set out 
specific arguments relating to errors of 
fact or law made by the agency of 
original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.

38 C.F.R. § 20.202 (1998).

A statement of the case was issued in 
January 1998 as to whether new and 
material evidence had been submitted to 
reopen the claim for service connection 
for asthma.  In a VA Form 9, Appeal to 
the Board of Veterans' Appeals, your 
representative stated, "In reference to 
[statement of the case] dated 1-20-98, 
copy sent to erroneous representative 
(DAV).  Please then continue appeal to 
[the Board]."  Your representative did 
not set out a specific argument relating 
to errors of fact or law made by the RO. 

This remand is your notice of the Board's 
intent to consider the adequacy of the 
substantive appeal as to the issue named 
above.  You and your representative have 
60 days from the date this letter was 
mailed to present written argument or to 
request a hearing to present oral 
argument on the question of adequacy of 
the appeal.

If you and your representative have no 
argument to submit and do not want to 
request a hearing, you and your 
representative may waive the 60-day 
period for response by submitting a 
statement in writing to the RO.  
Otherwise, if VA does not hear from you 
and/or your representative by the end of 
that period, it will assume that you and 
your representative have no argument to 
submit and do not want to request a 
hearing, and VA will proceed with the 
appeal.  

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

